         Case 1:18-cv-05887-SDA Document 258 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE PAREJA, et al.,
                               Plaintiffs,
                                                                   18-CV-5887 (JPO)
                     -v-
                                                                        ORDER
 184 FOOD CORP., et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On January 17, 2020, the parties consented to having a United States magistrate judge

conduct all proceedings in this case. (See Dkt. No. 220.) This consent was valid as to Plaintiffs

and the appearing Defendants. With respect to the non-appearing Defendants, however, any

final decision by the magistrate judge will be in the form of a Report and Recommendation

because the non-appearing Defendants have not consented to the magistrate judge’s jurisdiction.

See generally New York Chinese TV Programs, Inc. v. U.E. Enters., Inc., 996 F.2d 21, 25 (2d

Cir. 1993) (absent consent, magistrate judge not authorized to issue final order).

       SO ORDERED.


Dated: April 27, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
